Case 1:20-cv-03380-AT Document 62 Filed 03/17/21 Page 1 of 2
          Case 1:20-cv-03380-AT Document 62 Filed 03/17/21 Page 2 of 2



basis for denying coverage. Id. at 2–3. The parties, however, have extensively briefed the
contamination exclusion issue. See ECF Nos. 34, 39, 44–45. Moreover, Thor and FM are
represented by highly skilled counsel, which also renders the proposed amicus unnecessary.
Lehman XS Tr., Series 2006-GP2 v. Greenpoint Mortg. Funding, Inc., No. 12 Civ. 7935, 2014 WL
265784, at *2 (S.D.N.Y. Jan. 23, 2014). Thus, the amicus brief does not “offer insights not
available from the parties.” Id.

       Accordingly, ITT’s motion for leave to file an amicus brief is DENIED. The Clerk of
Court is directed to terminate the motion at ECF No. 47.

       SO ORDERED.

Dated: March 17, 2021
       New York, New York




                                                2
